Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In view of Applicant’s amendment filed on March 3, 2022 including reasons advanced therein claims 18-21 and 24-25 stand allowed.

Claims 18-21 and 24-25 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is U.S. Patent Application Publication No. 2016/0379206 A1 to Lee et al (hereinafter “Lee”).
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on pages 1-41 of the specification. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term “is susceptible to various meanings, …the inventor’s lexicography must prevail….” Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The primary reference Lee describes An electronic device that makes a payment with an external payment device includes a power module configured to power the electronic device is provided. The electronic device includes a memory configured to store first payment information that accompanies a user authentication and second payment information that does not accompany the user authentication, a near-field wireless communication module configured to send the first payment information or the second payment information stored in the memory to the external payment device. 
Lee however does not at least teach or suggest: “a second payment processing application stored on the on the non-transitory memory and comprising self-executing computer executable instructions, that when executed by the payment instrument: locates cryptocurrency stored in a source digital wallet account by formulating first proprietary security requirements and first proprietary communications that are compatible with the source digital wallet account; maps a flow of the cryptocurrency among a plurality of incompatible digital payment systems and determines whether the flow includes a target number of repeating transfer patterns; when the flow includes less than a threshold number of the repeating transfer patterns; formulates second proprietary security requirements and second proprietary communications that are compatible with a destination digital wallet account; and releases the MAC address to a second transaction processing network to authorize a second transaction, the second transaction comprising transferring the cryptocurrency from the source digital wallet account to the destination digital wallet account; and when the flow includes more than a threshold number of the repeating transfer patterns, does not release the MAC address to the second transaction processing network…” as recited in independent claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure.
Rifaat (U.S. Patent Application Publication No. 2014/0019276 A1) 
Prakash (U.S. Patent Application Publication No. 2018/0330342 A1)
Wasserman et al (U.S. Patent Application Publication No. 2018/0268382 A1)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        June 9, 2022